      Case 4:19-cv-00171-JHM Document 1 Filed 11/26/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                     AT OWENSBORO

                                   (FILED ELECTRONICALLY)

                  4:19-cv-171-JHM
CIVIL ACTION NO. __________________

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

MARY Y. ROBERTSON                                                                 DEFENDANTS
2824 Blueberry Lane
Utica, KY 42376

SKILLMAN’S AUTO SALES, LLC
SERVE: Officer/Managing Agent
2820 New Hartford Road
Owensboro, KY 42303
SERVE:
BAMBERGER, BRANCATO & SPALDING, PSC
111 West Second Street, P.O. Box· 1676
Owensboro, KY 42302-1676
Attorney for Judgment Creditor

                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on July

20, 1999 by Defendant Mary Y. Robertson (“the Borrower”). The principal amount of the Note

was $61,710.00, bearing interest at the rate of 6.875 percent per annum, and payable in monthly
   Case 4:19-cv-00171-JHM Document 1 Filed 11/26/19 Page 2 of 5 PageID #: 2




installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) dated July 20,

1999, and recorded on July 23, 1999 in Mortgage Book 925, Page 219, in the Office of the Clerk

of Daviess County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a

first mortgage lien against the real property including all improvements, fixtures and

appurtenances thereto at 2824 Blueberry Lane, Utica, Daviess County, Kentucky (the

“Property”) and described in more detail in the Mortgage. A copy of the First Mortgage is

attached as Exhibit B and incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      Effective June 20, 2017, the Borrower, for value, executed and delivered to RHS

a Reamortization Agreement which modified the terms of the original Note. A copy is attached

as Exhibit D. Under the Agreement, the Borrower agreed that the outstanding balance on the

Note was $44,943.58 and further agreed to repay the amount due on the Note through monthly

payments of $399.57 until the principal and interest were paid in full.

       7.      The Borrower has defaulted on the Note, Mortgage, and Reamortization

Agreement by failing to make payments when due.

       8.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other




                                                  2
   Case 4:19-cv-00171-JHM Document 1 Filed 11/26/19 Page 3 of 5 PageID #: 3




sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       9.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       10.     The unpaid principal balance on the Note is $43,633.26 with accrued interest of

$4,010.72 through October 21, 2019 with a total subsidy granted of $36,871.89, late charges of

$194.28, and fees assessed of $1,570.13, for a total unpaid balance of $86,280.28 as of October

21, 2019. Interest is accruing on the unpaid principal balance at the rate of $8.5093 per day after

October 21, 2019.

       11.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       12.     The Note and Mortgage enabled the Borrower to purchase the Property and is

therefore a purchase money mortgage. The United States is unaware if the Borrower currently

has a spouse, but even if such spouse existed, pursuant to KRS 392.040(1), any surviving spouse

shall not have a spousal interest in land sold in good faith after marriage to satisfy an

encumbrance created before marriage or to satisfy a lien for the purchase money.

       13.     Defendant Skillman’s Auto Sales LLC may claim an interest in the Property by

virtue of a judgment lien recorded on July 19, 2019 in MC Book 259, Page 370 in the Daviess

County Clerk's Office, a copy of which is attached as Exhibit D. The interest of this Defendant

is inferior in rank and subordinate in priority to the first mortgage lien on the Property in favor of

RHS, and the Plaintiff calls upon this Defendant to come forth and assert its interest in or claim

upon the Property, if any, and offer proof thereof, or be forever barred.


                                                  3
   Case 4:19-cv-00171-JHM Document 1 Filed 11/26/19 Page 4 of 5 PageID #: 4




        14.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        In rem judgment against the interests of the Borrower in the Property in the

principal amount of $43,633.26, plus $4,010.72 in interest as of October 21, 2019, plus

$36,871.89 for reimbursement of interest credits, late charges of $194.28, and fees assessed of

$1,570.13, for a total unpaid balance due of $86,280.28 as of October 21, 2019, with interest

accruing at the daily rate of $8.5093 from October 21, 2019, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    4
Case 4:19-cv-00171-JHM Document 1 Filed 11/26/19 Page 5 of 5 PageID #: 5




   f.    That the United States receive any and all other relief to which it may be entitled.

                                               UNITED STATES OF AMERICA

                                               RUSSELL M. COLEMAN
                                               United States Attorney

                                               s/ William F. Campbell
                                               William F. Campbell
                                               Katherine A. Bell
                                               Assistant U.S. Attorneys
                                               717 West Broadway
                                               Louisville, KY 40202
                                               Phone: 502/582-5911
                                               Fax: 502/625-7110
                                               Bill.campbell@usdoj.gov
                                               Katherine.bell@usdoj.gov




                                           5
               Case 4:19-cv-00171-JHM Document 1-1 Filed 11/26/19 Page 1 of 3 PageID #: 6
                                                                                                                                       ·,
                                                                                                                                             .,
       USDA-RHS
       Form FmHA 1940-16
       (Rev. 10-96)




                                                                    PROMISSORY NOTE

       Type of Loan SECT JOH 502                                                                    Loan No.

       Date:    July 20

                                                                    2824 Blueberry Lene
                                                                           (Property Address)


                                     Ut le;;.;a" - - - - --     -    - ,   Devi ess              Kentucky
                                               (City or Town)                         (County)         (Statel



       BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
       States of America, acting through the Rural Housing Service (and its successorsl("Government") $- '6...;.1.....
                                                                                                                  ,1_1""""
                                                                                                                       0 ......0....
                                                                                                                                 0_ _ __
       (this amount is called "principal"), plus interest.

       INTEREST. Interest will be charged on the unpaid principal until t he full amount of the principal has been paid. I wlll
       pay Interest at a yearly rate of 6. 875  %.The Interest rate required by this section is the rate I wlll pay bot h before
       and after any defau lt described below.

       PAYMENTS. t agree to pay principal and Interest using one of two alternatives indicated below:

        0 I. Principal and interest payments shall be temporarily deferred. The interest accrued to _ _ _ _ _ __
       shall be added to the principal. The new principal and later accrued Interest shall be payable in                regular
       amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
       such new principal here: $                         , and the amount of such regular installments in the box below when
       such amounts have been determined. I agree to pay principal and interest in Installments as indicated in the box below.

        GJ II. Payments shall not be deferred. I agree to pay principal and interest in _ 39_6_ _ _ _ installments as indicated in
       the box below.

       i will pay principal and interest by making a payment every month.
       I will make my monthly payment on the ..1Q!!!_ day of each month beginning on August 20                       . ~ and continuing
       for 395     months. I will make these payments every month until I have paid all of the principal and interest and any
       other charges described below that I may owe under this note. My monthly payments will be applied to Interest
       before principal. If on July 20                  ,2032 , I still owe amounts under this note, I will pay thosa amounts in full on
       that date, which is called the "maturity date."
       My monthly payment will be $.---"-39"--4"""•.c..
                                                   64' - - -- -- -      . I will make my monthly payment at the post off fee
        address noted on my bi Lt iog statement                                        or a different place if required by the Government.

       PRINCIPAL ADVANCES. It the entire principal amount of the loan is not advanced at the time of loan closing, the
       unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
       Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
       accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
       below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

       HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It Is for the
       t ype of loan indicat ed in the "Type of Loan" block at the top of this note. This note shall be subject to the present
       regula tions of the Government and to It s future regulations not inconsistent with the express provisions of this note.

                                                                                      1                                GOVERNMENT
                                                                                                                         EXHIBIT
                                                                                                                             A

"! .
     Case 4:19-cv-00171-JHM Document 1-1 Filed 11/26/19 Page 2 of 3 PageID #: 7

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15             _
days after the date it is due, I will pay a late charge. The amount of the charge will be 4.0oo          percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment. N When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
prepayment. there will be no changes In the due date or In the amount of my monthly payment unless the Government
agrees In writing to those changes. Prepayments will be applied to ITIY loan in accordance with the Government's
regulations and accounting procedures In effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the asslµnee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and t13rms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, Improved, purchased, or refinanced with this loan is ( 1I
leased or rented with an option to purchase, {2) leased or rented without option to purchase for 3 years or longer, or
(3) is sold or title is otherwise conveyed, voluntarily or lnvoluntarlly, the Government may at its option declare the
entire remaining unpaid balance of tho loan Immediately due and payable. If this happens, I will have to immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for ·my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPAOGRAM BORROWER. The prov1s1ons of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan ls classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date It is due,. I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe In the preceding sentence, the
Government wlll still have the right to do so it I am in default at a later date . If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                            2
                                                                                           Account#




                                                                                              -
           Case 4:19-cv-00171-JHM Document 1-1 Filed 11/26/19 Page 3 of 3 PageID #: 8


NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will ,
be given by delivering it or by malling it by first class mail to me at the property address listed above or at a different
address If I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by mailing it by first class mail to the Government at USDA / Rural Housing Service, c/o Customer
service Branch, P.O. Sox 66869, St. Louis, MO 63166                      , or at a different address if I am given a notice of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obllgated to keep all of the promises made In this note, including the promise to pay fhe full amount owed.
Any person who Is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce Its rights under this note against each person individually or against all of us together. This means that
any one of us may be required to pay all ot the amounts owed under this note. The term "Borrower" shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. " Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the G,overnment to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disctose accurate and truthful financial Information In connection with my loan appllcatlon
may reault In the termination of program assistance currently being received, and the denial of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F .R. part 3017.


--4-!Yl'-I-"-~-
            · _ij_._
                 ..........   tt~?lf_~_
                          e=-"-
                           .          .,,J_ _ _ seal               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ seal
  7.
   Mary           Jbert~grrower                                                        Borrower

                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
-------------------           Borrower
                                                        Seal
                                                                                       Borrower




                                                       RECORD OF ADVANCES
           AMOUNT                    DATE          ·AMOUNT               DATE                AMOUNT             DATE
 (1) $                                       (8)   $                                   (15) $
 (2)   $                                     (9)   $                                   (16) $
 (3) $      ,                               (10)   S                                   (17) $
 (4) $                                      (11)   $                                   (18) $
 (5) S                                      (12)   $                                   (19) $
 (6) $                                      (13)   $                                   (20) $
 (7) $                                       (14) $                                (21) $
                                                                             TUfAL $




                                                                                 Account#:




                                                               3
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 1 of 7 PageID #: 9




                                                         1.3396
                                                                                                                              oaaK0925rm219
                                                                       Space Above Thi• Line Por flccordlna D1t1J
                Form RD 3550-14 KY                                                                                               Form Approved
                (11-96)                                                                                                          0MB No. 0575-0172
                                                               United States Department of Agriculture
                                                                       Rural Housing Service

                                                           MORTGAGE FOR KENTUCKY
                THIS MORTGAGE ("Security Instrument") is made on July                                 20 1 1999                          .   (Dato]
                The mortgagor is Mary Y, Robertson, single
                                                                                                                                 ("B.orrower"),
                This Security Instrument is given to tho United Stales of America acting through the Rural Housing Service or succc~sor agency,
                United States Department of Agrlcultur~ ("Lender"), whose address Is Rural Housing Service, c/o Ccnlraliwl Servicing Center,
                United Stales Department of Agrlcullurc, P.O. Box 66889, St. Louis, Missouri 63166.

                Borrower is indebted to Lender under the following promissory notes and/or assumption agreements {herein collectively called
                "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with lhe full debt, if not
                paid earlier, due and payable on the maturity date:

                Date of!nstrument                                     Prlm;lpal Amount                                 'M a1Uri1y Oma
                  7/20/99                                               61,710.00                                       7/20/2032
                This Security Instrument secures to Lender: (a) the repayment of lhe debt evidenced by the Note, wilh interest, and all renewals,
                extensions and modifications of the Note; (b) the payment of all 01her sums, wl1h Interest, ~dvanced under paragraph 7 to protect
                the proper,;y covered by this Security Instrument; (c) the performance of Borrowei's covenants and agreements under lhis
                Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
                Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a, For this purpose, Borrower does hereby mortgage, grant,
                and convey to Lender the following described propert)' located in the County of Darless· ·
                                                                  , Stale Qf Kentucky                          •




                which has lhc address of 2824 Blueberry Lane, Utica, KY                                        42376
                                                                      [Stroot]                                                  \City]
                 Kentucky                        [ZlPJ                ("Property Address");
                    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
                appurtenances, and fixtures which now or hereafter ore a part of the property. All replacements 11nd addition.s shall
                also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
                "Property."

                    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
                to grant and convey the Properly and that the Property 1s unencumbered, except for encumbrances of record.

                Public reporting burden for this co/1,ctlon of llfforma//011 i• ••//mated to average J3 minutes per respon,e, tncludtng the time for r•viewing
                instructions, searching ulatlng data sources, gathering and maintaining the data needed, and completing and rsviewing the collection of
                information, Send comment, regarding this burden estimate or any other aspect of thi• collect/on of Information, Including sugge,tions for
                reducing thl• burden. to the U.S. Departmem of Agriculture, Clearance Ojficor, STOP-7602, /400 Independence Ave., SW. W<Uhlngton, D.C.
                W2S0-7602. P/10,,. DO NOT Rl!:TURN this form lo this addres,. Forward to the local USDA office only. Yo11 are not required to respond ta
                this collect/on o/1,iformatlon unless II displays a currently vu/Id 0MB numb•r.
                                                                                                                                                 Page I of6




 Printed on: 9130/2019 2:13 PM Printed By: DOCRET




                                                                                                                                                           GOVERNMENT
                                                                                                                                                             EXHIBIT
                                                                                                                                                                 B
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 2 of 7 PageID #: 10




                                                                                                BOON   0925rAGE220
      Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
      encumbrances of record.

           THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-uniform covenants
       with limited variations by jurisdiction to constitute a uniform security insb'ument covering real property.
            UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
            1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
       due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
       the Note.
            2. Funds for Ta11es and Insurance. Subject 10 applicable law or 10 a written waiver by Lender, Borrower
       shall pay to Lender on the day monthly payments are due under the Note, un&il the Note is paid in ful~ a s.wn
       ("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a Lien on
       tho Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
       insurance premiums; and (d) yearly flood insurance premiums, if any. These items ~ called "E5Crow Items.~
       Lender may, al any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
       federally related mortgage loan may require for Borrower's escrow a~unt under lhe federal Real Estate Settlement
       Procedu.res Act of 1974 u amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
       federal regulation that applies to the Funds sets a lesser 111T1ount. If 50, Lender may, 11 any timo, collect and hold
      funds in an llfllOUnt not to exceed the lesser amount Lender may estimate the amount of Funds due on the basis of
       current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
      applicable law.                                      ·
          . The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
       by a federal agency, lnsttumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
      not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
      Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law pennits Lender to make such a
      charge. However, Lender may require Borrower 10 pay a one•time charge for an independent n:al estate tax
      reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
      a~ement is made or applicable law requires interest lo be paid, Lender shall not be required to pay Borrower any
       interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that Interest shall be paid
      on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
      and debits to the Funds and the purpose for which each debit to the Funds was made. The funds ~ pledged as
      addi!ional security for aJI sums secured by this Security Instrument
      .     If the Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
      Borrower for the excess funds in accordance wilh lhe requirements of applicable law. If the amount of the Funds
      held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may 50 notify Borrower in
      writing, and, in such case Borrower shall pay 10 Lender the amount necessa!)' to make up the deficiency. Borrower
      shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
            Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund 10
      Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
      22, Lender, prior to the acquisition or 511Je of the Property, shall apply any Funds held by Lender at the time uf
      acquisition or sale as a credit against the sums secured by this Security Instrument.
            3. Application or Payments. Unless applicable law or Lender's regulations provide olherwise, all payments
      received by Lender under paragraphs I and 2 shall be applied in the following order of priority: ( I) to advances for
      the pres.ervation or protectrnn of the Property o.r enforcement of this lien; (2) 10 accrued interest due under the Note;
      (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
      charges and other fees and charges.
            4. Charges; LI.ens. Borrower shall pay all taxes, assessments, charges, lines and impositioos a.ttributable to the
      Propeny which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
      Borrower shall pay these obligalions in the manner provided in paragraph 2, or lfnot paid in that manner, Borrower
      shall pay them on time directly to the person owed paymenL Borrower shall promptly furnish to Lender all no1ices
      of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
      furnish to Lender receipts evidencing the payments.
            Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
      agreed in writing to such lien or Borrower: (a) agree., in writing to the payment of the obligation secured by the lien
      in a manner acceptable lo Lender; (b) contestS in good faith the lien by, or defends against enforcement of the lien
      in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
      from the holder of lhe lien an agreement S3lisfactory to Lender subordinating the lien to this Security Instrument. If
      Lender detennines that any part of the Property is subject lo a lien which may anain priority over this Security
      Instrument, Lender may give Borrower a notice idenlifyi.ng the lien. Borrower shall satisfy the lien or take one or
      more of the actions set forth above within ten (10) days oflhe giving of notice.

                                                                                                                  Page 2 of6
 Printed on: 9/30/2019 2:13 PM Printed By: DOCRET
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 3 of 7 PageID #: 11




             Borrower shall par to Lender such fees and other charges as may now or hereafter bo required by reg1Jlations of
       Len~er, and pay or rein:ibu~se Lend~r. for all of Lender's fees, costs, and expenses in connection with any full or
       partial release or subordination of1h1s ms1rument or any olher transaction affecting the property.
            5. Hazard ~r Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
       on the P~operi)'. insured against loss by fire, hazards included within the term "extended coverage" and any other
       hazards, mcluding floods or ~oodlng, for which Lender requires insurance. This insurance shall bo maintained in
       the amounts ~nd for the pe~1ods tlu1t Len~er requires. Toe insurer provl~ing the insurance shall be chosen by
       Borrower subject to Lenders opproval which shall not be unreasonably w1thhald. If Borrower fails to maintain
       coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
       pursuant to paragraph 7.               .
            All insurance policies and renewals shall be in a fonn acceptable to Lender and shall include a standard
       mongagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires Borrower shall
       promptly giye to Lend~r alJ receipts ~f paid premiums and renew.al notices. In the event of loss, Bo;ower shall give
       prompt notice to the Insurance earner and Lender. Lender may make proof of loss if not made promptly by
       Borrower.                                                                                       .
            Unless Lender and Borrower otherwise agree In writing, Insurance proceeds shall be applied to restoration or
       repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
       lessened. If the restoration or repair is not economically fea.sible or Lender's security would be lessened the
       insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not lhen due, 'with
      any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
       notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
       proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Sect1rity
       lnslrllment, whether or not then due. The thirty (30) day period will begin when U1c notice is given.
            Unless Lender and Borrower orherwlse agree in writing, any application of proceeds to principal shall not
      extend or postpone the due date of rhe monthly payments referred to in paragraphs I and 2 or change the amount of
      the payments. lf after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
      and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
      sums secured by this Security Instrument immediately prior to the acquisition.
            6.    Preservation, Maintenance., and Protectl'on or the Property; Borrower's Loan Application;
       Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
      commit waste on the Property. Borrower shall maintain the improvements ln good repair and make repairs required
      by Lender. Borrower shaJI comply with aU laws, ordinances, and regulations affecting the Property. Borrower shall
      be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
      Judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
      Instrument or Lender's security int.crest. Borrower may cure such a default by causing the action or proceeding to
      be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
       In the Property or other material impairment of the lien created by lhis Security Instrument or Lender's security
      interest. Borrower shall also be In default if Borrower, during lhe loan application process, gave materially false or
      inaccurate information or statements to Lender (or failed to provide Lender with ony material information) in
      connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold. Borrower shall
      comply with all the provisions of the lease. If Borrower acquires foe title to the Property, the leasehold and the fee
      title shall not merge unless Lender agrees to the merger in writing.
            7.     Protection or Lender's Rights In the Property. If Borrower fails to perform the covenams and
      agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
       Lender's rights In the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to
      enforce laws or regulations), then Lender may do and pay for whatever is necessary to protect the value of the
      Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by a lien which
      has priority over this ~ecurily Instrument, appearing In ~ourt, payln~ reasonable attorneys' fees and e~tering on the
      Property to make repairs.. Although Lender may take action under thts paragraph 7, Lender 1s not required to do so.
            Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
      this Security Instrument. Unless Borrower and Lender agree lo other terms of payment, these amounts shell bear
       interest from the date of disbursement at the Note rate and shall be payable, wlth interest, upon notice from Lender
      to Borrower requesting payment.
            8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain e loan from a
      responsible cooperative or private credit source, at reasonable rotes and terms for loans for similar purposes,
       Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
      any indebtedness secured hereby in full.                                .
            9. 1nspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
      shall give Borrower notice at the time of or prior to nn Inspection specifying rensonable cause for the inspection.
            10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
      with any condemnation or other taking of any pnrt of the Property, or for conveyance in lieu of condemnation. are
       hereby assigned and shall be paid to Lender. In the event of a tolal taking of the Property. the proceeds shall be

                                                                                                                Page3of6
 Printed on: 9/30/2019 2:13 PM Printed By; DOCRET
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 4 of 7 PageID #: 12




       applied to the sums s~ured_ by this Security ln~trum~nt, whc~cr or not then due, with any excess paid to Borrower.
         In _the ~vent of a partial takmg of the Property m which the fair market value of the Property immediately before the
        tak!ng 1s equa.l 10 or greater than the amount. of the sur_ns ~~d by this Security lnstrun:ient immediately before the
       taking, unless Borrower and Lender otherwise agree tn wntmg, the sums secured by this Set:urity Instrument shall
       be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
       secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
       taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which IJ1e fair
       market value of the Property immediately before the taking is less than the amount of the sums secured hereby
       immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
       otherwise provides, the proceeds shall be applied 10 the sums secured by this Security Instrument whether or not the
       sums are then due.
              If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
       to make an award or senle a cl.aim for damages, Borrower fails lo respond t.o Lender within thiny (JO) days after the
       date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
       repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
       and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or poscpone the
       due date of the monthly payments referred lo in paragraphs I and 2 or change the amount of such paymc:nis.
              It. Borrower Not Released; Forb~ra11ce By under Nol a Waiver. E.xtension of the time for payment or
       modification of 11111orti.zation of the sums secured by lhis Security Instrument granted by Lender to Borrower and
       any successor in imerest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
       successqrs In interest. Lender shall not be required to commence proceedings against any successor in interest or
       refuse to extend lime for/ayment or otherwise modify emonization of the sums secured by this Security Instrument
       by reason of any dcman made by the original Borrower or Borrower's successors in interest Any forbearance by
       Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
             ·12. Successors and Assign, Bound; Joint and Several Liability; Co-signen. The eovenantS and ~ments
       of this Security lnslrument shall bind and benefit the successors and assigns of Lender and Borrower, subJect to the
       provisions of paragraph 16. Borrower's covenants and agn:ements shall be joint and several Any Borrower who
       co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only lo
       mortgage, grant and convey that B01Tower's interest in the Property und.er the tenns of this Security Instrument; (b)
       is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
      other Borrower may agree to extend, modify, forbear or make any accommodations with regard 10 the 1enns of this
      Security Instrument or the Note without that Borrower's consent.
              JJ. Notices. Any nolice to Borrower provided for in this Security Instrument shall be given by delivering it or
       by mailing it by first class mail unless applicable lnw requires use cf another method. The notice shall be directed
      to the Property.. Address or any other address Borrower designntes by notice to Lender. Any notice to Lender shall
       be given by first class mail to Lender's address stilted herein or any other address Lender designates by no1ice to
       Borrower. Any notice provided for in this Security lnslrumenl shall be deemed to have been given 10 Borrower or
       Lender when given as provided in this paragraph.
              14. Governing Law; Severablllty. This Security Instrument shall be governed by federal law. In the event
      that any provision or clause of this S~urity lnstroment or the Note conflicts with applicable law, such conflict shall
      not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
      provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
      mstrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
      the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
      are irrevocable by death or othecwise; and the rights and remedies provided in this instrument are cumulalive to
      remedies provided by law.
              IS. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
      Security Instrument.
              16. Transrer or the Property or a Beneficial Interest In Borrowrr. If all or any part of the Propeny or any
      interest in it is leased for a term greater IJ1an three (3) years, leased with an option to purthase, sold, or transferred
      (or ifa benefidal interest in Borrower is sold or uansfem:d and Borrower is not a natural person) without Lender's
      prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
      Security Instrument
              17. Nondiscrimination. If Borrower Intends to sell or rent the Property or any part of it and has obtained
      Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to nego1ia1c
      for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
      race, color, religion, sex, national origin, handicap, oge. or fomillal s1a1us. ond {b) Borrower recognizes as illegnl
      and hereby disclaims and will not comply with or attempt to enforce any restrictive covenanlS on dwelling relating
      to race, color, religion, sex, national origin, handicap, age or familial status.
              18. Sale or Note; Change or Loan Servicer. The Note or a panlal Interest in the Note (together with this
      Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
      in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security

                                                                                                                   Page4 of6
 Printed on: 9/30/2019 2:13 PM Printed By: DOCRET
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 5 of 7 PageID #: 13




                                                                                                 BDDH   0925rAGE 223
         Instrument. 1J)ere also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
         a change of the Loan Servicer, Borrower will be given written notice of the change In accordance with paragraph 13
         above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
         which payments should be made.
              19. Uniform F_ederal No~.Judicial l<'.oreclosure. If a uniform federal non-JucUcial foreclosure law applicable
         to foreclosure of this security instrument 1s enacted, Lender shall have the option to foreclose this instrument In
         accordance with such federal procedure.
              20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage or release
         of any haz.ardous substances on or in the Property. The preceding sentence shall not apply to the prese~ce, use, or
         storage on the Property of small quantities of hazardous substances that ore generally recognized to be appropriate
         to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
         anything affecting the Property that Is in violation of any federnl. state, or local cnvironmentol law or regulation.
              Borrower shall promptly give Lender written notice of any investigation, claim, demnnd, lawsuit or other action
         by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
         environmental law or regulation of which Borrower has actuol knowledge. If Borrower lcems, or is notified by lltlY
         governmental or regulatory authority, thet ony removal or othe.r remed.iation of any hazardous subsrance affecting
         the Property is necessary, Borrower shall promptly take all necessary remedial actions ln accordance with applicable
         environmental law and regulations.
              As used in this paragraph ''hazardous substances" are those substances defined as toxic or hazardous substances
         by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
         products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
         radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and Jaws
         and regulations of the jurisdiction where the Property Is located that relate to health, safety or environmental
         protection.
              21. Cross Collateralizatlon. Default hereunder shall constitute default under any other real estate security
         instrument held by Lender and executed or assumed by Borrower, and default under any other such security
         instrument shall constitute default hereunder.
             NON-UNIFORM COVENANTS. Borrower and Lender rurther covenant and a!l'.ree as f91lows:
             22. SHOULD DEFAULT occur in the performance or discharge of any gbligatlon in this instrument or
        secured by this Instrument, or should any one of the parties named as Borrower die or be declared an incompetent,
        or shou.ld any one of the parties named as Borrower be discharged in bankruptcy or declared en insolvent, or make
        an 11ssignment for the benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire
        amount unpaid under the note and any indebtedness lo Lender herehy secured immediately due nnd payable, (b) for
        the account of Borrower Incur and pay reosonable expenses for repair or maintenance of and take possession of,
        operate or rent lhe Property, (c) upon application by it and production of this instrument, without other evidence and
        without notice of hearing of said application, have a receiver appointed for 1he Property, with the usual powers of
        receivers in Like cases, (d) foreclose this instrument as provided herein or by Jaw, and (e) enforce any and all other
        rights and remedies provided herein or by present or future law.
             23. The proceeds of foreclosure sale shall be applied in the followin~ order to the payment of: (a) costs and
        expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by Jaw or a
        competent court to be so paid, (c) the debt evidenced by the note and all indebtedness 10 Lender secured hereby,
        (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
        indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
        any part of the Property, Lender and Its agents may bid and purchase as a stranger and may pay Lender's shore of
        the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
        above.
             24. , Borrower agrees thnt Lender w!II not be bound by any present or future state laws, (a) providing for
        valuation, appraisal, homestead or exemption of the Property, (b) prohibiting maintenance of an action for 11
        deficiency judgment or limiting the amount thereof or the time within which such action may be brought, (c)
        prescribing any other statute of limitations, (d) allowing nny right of redemption or possession following any
        foreclosure sale, or (e) limiting the conditions which Lender moy by regulation impose, including the interest rate n
        may charge, as a condition of approving a transfer of the Property to a new Borrower. Borrower expressly waives
        the benefit of any such slate law. Borrower hereby relinquishes, waives, and conveys all rights. inchoate or
        consummate, of descent, dower, and cunesy.
             25. Release. Upon termination of this mortgage, 11fter pnymenl In full, the mortgegee, at Borrower's expense.
        shall execute and file or record such Instruments of release, satisfaction and tennination in proper fonn pursuant to
        the requirements contained in KRS 382.365
             26. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
        together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and



                                                                                                                   Page 5 of6
 Printed on: 9/30/2019 2:13 PM Printed By: DOCRET
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 6 of 7 PageID #: 14




       shall amend and supplement !he covenants and agreements of this Security Instrument as if the rider{s) were a part of this
       Security Instrument [Check applicable box]
             D Condominium Rider           D Planned Unit Development Rider         D Other{s) [specify]
            BY SIGNING BELOW, Borrower acupts and agrus to the _tenns and covenants contained in pages I through 6 of
       this Security Instrument and in any rider execut.ed by Borrower and recorded with this Security Instrument




                                                                        --------,::-------1.·SEAL)
                                                                                                    Borrowtr
       STATE OF KENTU
                 ___  CK
                       _Y______ }                         55 :                   ACKNOWLEDGMENT
       COUNTY OF DAVIESS

            Before me. Donnie Munsey                                    • a Notary Public in and for the County of
         Daviess                              •personally appeared Mary Y. Robertson, single
       - - - - - - - - - - - - - - - - -- - - who acknowledged that __s_h.;..;e_____ cxecuted the
       foregoing instrument on the _ 2___
                                      0...th
                                           _ _ _ day of July  1999             as her      fn:c act
       and deed.


                                                                                 ~u:; ./Yt.~Notary
                                                                                         'f'
            WITNESS my hand and official seal this _2-0th~~- day of
       [SEAL}
                                                                                 Pu lie
                                                                                 Donnie Munsey                 /    ;/
                                                                                 My commission expires         / ~~O 3
                                                                                    State-at-Large, KY '            "
                                                     PREPARER'S STATEl'dENT
       The form of this instrument was drafted by the Office of the General Counsel of the United States Department of
       Agriculture, and the material in the blank spaces in the fonn was inserted by or under the direction of.


                                  (Name)                                                                     (Signature)

                                  (Address)
                                                 RECORDER'S CERTIFICATE



                     ~}"


                             & Shelburne. LLP                                                                       Pase 6 or6
                            eet
                          ·42301




  Printed on: 9/30/2019 2:14 PM Printed By: DOCRET
Case 4:19-cv-00171-JHM Document 1-2 Filed 11/26/19 Page 7 of 7 PageID #: 15




                                     "EXHIBIT
            2824 Blueberry Lane

            Lot  # 47, Unit 1-B,       in Garden    Heights
            Subdivision to the City of Owensboro, Kentucky,
            a plat of which is of record in the Clerk's
            Office of the Daviess County Court in Deed Book
            396, at page 238, to which plat reference is
            made for a more particular description.
           AND BEING the same property conveyed to Mary Y.
           Robertson, single, by Deed from Elmer G.
           Hamilton and Brenda W. Hamilton    husband and
         ' wife, dated the dC'K- day of                  ,
           1999, of record in Deed Book         , at page
          540 ,            in      the      Off ice   of   the   Davi ss   County
            Clerk.




  Printed on: 9/30/2019 2:14 PM Printed By: DOCRET
      Case 4:19-cv-00171-JHM Document 1-3 Filed 11/26/19 Page 1 of 1 PageID #: 16


 Form RHS 3550-12                                                                                                                            Form Approved
 (10-96)                                                      United States Department of Agriculture                                        0MB No. 0575-0166
                                                                      Rural Housing Service
                                                                                                                          Account#:

                                                    SUBSIDY REPAYMENT AGREEMENT
 1. As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with Section
 502 of the Housing Act of 1949, is repayable to the Government upon the disposition or nonoccupancy of the security property.
 Deferred mortgage payments are included as subsidy under this agreement.
 2. When I fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of
 title and continue to occupy the property, the amount of recapture will be calculated but, payment of rccaprure can be deferred ,
 int.erest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated bUl will
 not be released nor the promissory note satisfied until the Government is paid in full. ln situations where deferment of recapture is
 an option, recapture will be discounted 25 % if paid in full at time of settlement.
3.   Market value at time of initial subsidy$ 61 ,soo.oo       less amount of Rural Housing Service (RHS) loans $61,110.00     less
 amount of any prior liens$                equals my/our original equity $210.00-         • This amount equals   -o.3     % of the
 market value as dete.rmined by dividing original equity by the market value.

4. If all loans are not subject 10 recapture, or if all loans subject to recapture are not being paid, complete the following formula.
Divide the balance of loans subject 10 recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
determine the percent of the outstanding balance of open loans being paid.

s.                             months                                        Average interest rate paid
                               loan                               1.1        2.1     3.1       4.1      5.1                6.1
                               outstandin               1%        2%         3%          4%         5%         6%         7%       >7%
                                  0   -     59          .so       .50        .50        .50         .44        .32         .22        .11
                                 60   -   119           .50       .50        .50        .49         .42
                                                                                                  . .40
                                                                                                               .31         .21        .11
                                120 -     179           .50       .50        .50        .48                    .30         .20        . 10
                                180       239           .50       .so        .49        .42         .36        .26         .18        .09
                                240 -     299           .50       .50        .46        .38         .33        .24       · .17        .09
                                300   -   359           .50       .45        .40        .34         .29        .21         .14        .09
                                360 &     up            .47       .40        .36        .31         .26        .19         .13        .09
6.     Calculating Recapture
         Market value (at the time of transfer or abandonment)
       LESS:
              · Prior liens
                 RHS balance,
                 Reasonable closing costs,
                 Principal reduction at note rate,
                 Original equity (see paragraph 3), and
                 Capjlal improvements.
       EQUAALS    . . Val ue. (If thi s 1s
             ppTec1at1on                . a positive
                                               ' . val ue, conttnue.
                                                               .     )
       TIMES
           Percentage in paragraph 4 (if applicable),
           Percentage io paragraph 5, and
           Return on borrower's original equity (100% - percentage in paragraph 3).
       EQUALS
           Value appreciation subject to recapture. Recapture due equals the lesser of this
           figure or the amount of subsidy received.
 Borrower                                                                                                  Date

  Marv Y. Robertson                                                                                           7/20/99
 Borrower                                                                                                  Date

     rn   6( 1/,vf j   i-1 '   i '( ~t-d:;;;~       '                                                         '7     /~ o/ 9'1
·Public repon" 1g b11rdt11 far this collecr/011 of infonnotion i.r estimaJed to overage 5 minutes per resporut, Including the time for revie,vmg lnstructlon.s, .rearchlng
 aisling ,1a1a ~ource1, gathering Olld mainJauiing lht 1/010 needed, 011Jl complning and revitnvu,g lhe colledion of infonlllllion. Send ccmnwus regarding this
 burd,m est/more or any other t/Jpect of this colleaitm of /11/ormaJwn. i11cluding suggestions for reducing this burden, to U.S. DepamnenJ of ,tgricullure, Oear011ct
 Officer, STOP 760Z, 1400 lndepenct11ce Avenue. S. W., lVashingtor,, D.C. 20250-7602. Ple11~e DO NOT RE'J1JKN thl., ronu to Ulis address. Forward 10 the
 local USDA office only. You ore no1 r11qulrtd to resp,md ro thiY collectio11 ofl,iformalion unless it duplays a curren1ly valid 0MB conrro/ llllmber.

                                                                                                                                                      GOVERNMENT
                                                                                                                                                        EXHIBIT
                                                                                                                                                              C
      Case 4:19-cv-00171-JHM Document 1-4 Filed 11/26/19 Page 1 of 2 PageID #: 17


                                                                          RECEIVED        f. t,,
                                                                           JUL 10 2017
                                 REAMORTIZATION AGREEMENT
                                                                          EFMB/FEPS
         Account Number                                  Effective Date
                                                              June 20, 2017

         The United States of 1\rnerica, acting through the Rural Housing Service,
         United States Department of Agriculture (Lender), is the owner and
         holder of a promissory note or assumption agreement (Note) in the
         principal sum of$       61710.00, plus interest on the unpaid principal of
           6.87500% per year, executed by MARY Y ROBERTSON                      and
         ~~~~~~~~~~~~~~~~~~ ' (Borrower) dated                        July 20, 1999
         and payable to the order of the Lender. The current ou.tetanding balance
         includes unpaid principal, accrued unpaid interest, unpaid advances and
         fees. The total outstanding balance is$        44943.58.

         In consideration of the reamortization of the note or assumption
         agreement and the promises contained in this agreement, the outstanding
         balance is ·capitalized and is ·now principal to be repaid at 6.87500%
         per annum at$        399.57 per month beginning       July 20, 2017 and on
         the 20th day of each succeeding month until the principal
         and interest are paid, except that the final installment of the
         entire debt, if not paid sooner, will be due and payable on
              July 20, 2032.

         If the outstanding loan balance prior to reamortization was reduced
         by a payment which was later determined to be uncollectible, Rural
         Development will charge the account with an amount equal to the
         uncollectible payments. This amount is due and payable on the
         effective date it is charged to the account and may accrue interest
         at the promissory note rate.

         Subject to applicable law or to a written waiver by Lender, Borrower
         shall pay to· lender on the day monthly payments are due under the Note,
         until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
         and assessments which may attain priority over Lender's mortgage or deed
         of trust (Security Instrument) as a lien on the secured property
         described in the Security Agreement (Property); (b) yearly leasehold
         payments or ground rents on the Property, if any; (c) yearly hazard or
         property insurance premiums; · and (d) yearly flood insurance premiums, if
         any. These items are called "Escrow Items." Lender may, at any time,
         collect 'and hold funds in an amount not to exceed the maximum amount a
         lender for a federally related mortgage loan, may require for Borrower's
         escrow account under the federal Real Estate Settlement Procedures Act
         of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq.
         ("RESPA"), unless another .law or federal regulation that applies to the
         funds sets a lesser amount. If so, Lender may, at any time, collect and
         hold funds in an amount not to exceed the lesser amount. Lender may
         estimate the amount of Funds due on the basis of current data and
         reasonable estimates of expenditures of future Escrow Items or otherwise
         in accordance with applicable law.




                                                                               GOVERNMENT
                                                                                 EXHIBIT

•tY00000&10l~   LtlllOOO
                                                                                      D
Case 4:19-cv-00171-JHM Document 1-4 Filed 11/26/19 Page 2 of 2 PageID #: 18




 The funds shall be held by a federal agency, including Lender, or in an
 institution whose deposits are insured by a fe.d eral agency,
 instrumentality, or entity. Lender shall apply funds to pay the Escrow
 Items. Lender may not charge Borrower for holding and applying the
 Funds, annually analyzing the escrow account, or verifying the tscrow
 Items, unless Lender pays Borrower interest on the F~nds and applicable
 law. permits the Lender to make such charge. However, Lender may require
 borrower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender in connection with this loan, unless
 applicable law provides otherwise. Unless an agreement is made or
 applicable law requires interest to be paid, Lender shall not be
 required to pay Borrower any i "n terest or earnings on the funds.
 Borrower and Lender may agree in writing, however, that interest shall
 be paid on the funds.

 Lender shall give to borrower, without charge, an annual account~ng of
 the funds, showing credits and debits to the funds and the purpose for
 which each debit to the Funds was made. The funds are pledged as
 additional security for all sums secured by this Security Instrument.

 If the Funds held by Lender exceed .the amounts permitted to be held by
 applicable law, Lender shall account to Borrower for the excess Funds in
 accordance with the requirements of applicable law. If the amount of
 the Funds held by Lender at any time is not sufficient to pay the Escrow
 Items when due, Lender may notify Borrower in writing, and, in such case
 Borrower shall pay to Lender the amount necessary to make up the
 deficiency. Borrower shall make up the deficiency in no more than
 twelve monthly payments, at Lender's sole discretion.

 Upon payment _in full o~ all sums secured by this Security Instrument,
 Lender shall promptly refund to Borrower any Funds held by Lender. If
 Lender shall acquire or sell the Property, Lender, prior to the
 acquisition or sale of the Property, shall apply any Funds held by .
 Lender at the time of acquisition or sale .as a credit against the sums
 secured by this Security Instrument.

 Unless changed by this agreement, all of the terms of the note or
 assumption agreement or the instruments that secure them, remain
 unchanged.

 Upon default in the payment of any on~ of the above installments or
 failure to comply with any of the conditions and agreements contained in
 the above-described note or assumption agreement or the instruments
 securing it, the Lender, at its option may declare the entire debt
 immediately due and payable and may take any other action authorized to
 remedy the default.




                                                         Date
                            Borrower
Case 4:19-cv-00171-JHM Document 1-5 Filed 11/26/19 Page 1 of 2 PageID #: 19




  \                                                                                                     DAVIESS COUNTY
                                                                                                       MC259          PG370

                                           COMMONWEALTH OF KENTUCKY
                                   61h JUDICIAL CIRCUIT, DAVIESS CIVIL, DIVISION II
                                                 CASE NO. 19-Cl-00126

               SKILLMAN'S AUTO SALES, LLC                                                                  PkAINTIFF

               v.

               MICHAEL A. ROBERTSON

               and

               MARY ROBERTSON                                                                           DEFENDANTS


                                                 NOTICE OF JUDGMENT LIEN
                                        1111t***ff*******.......****"******"***"*******-'**'****'"''
                     Take notice that the Judgment Creditor herein has obtained a Judgment ag·ainst the
               Judgment Debtors in the amount of the Judgment Amount identified below, and that this
               Notice constitutes a lien upon all real estate in Daviess County, Kentucky, in which said
               Judgment Debtors have any ownership interest.

                    Judgment      Michael A. Robertson                           Mary Robertson
                    Debtors       2824 Blueberry Lane                            2824 Blueberry Lane
                                  Utica, KY 42376                                Utica, KY 42376                  '

                    Judgment      Skillman's Auto Sales, LLC                     Skillman's Auto Sales, LLC
                    Creditor      2820 New Hartford Road                         2820 New Hartford Road
                                  Owensboro, KY 42303                            Owensboro, KY 42303

                    Judgment      February 28, 2019                              February 28, 2019
                    Date
                    Judgment      Skillmans' Auto Sa!es, LLC was                 Skillmans' Auto Sales, LLC was
                    Amount        awarded judgment by the Daviess                awarded judgment by the Daviess
                    Awarded       Circuit Court, Division I, against the         Circuit Court, Division I, against the
                    and           Defendants, Michael A. Robertson               Defendants, Michael A. Robertson
                    Amounts       and Mary Robertson, jointly and                and Mary Robertson, jointly and
                    Owed          severally, for the unpaid balance              severally, for the unpaid balance
                                  owed on a Retail Installment                   owed ,on a Retail Installment
                                  Contract and Security Agreement                Contract and Security Agreement
                                  and Promissory Note in the sum of              an(I Promissory Note in the sum of
                                  $7,913.23 EIS of February 28,                  $7,913.23 as of February 28,
                                  2019, plus interest.                           2019, plus interest.

                      NOTICE TO JUDGMENT DEBTORS You may be entitled to an exemption under
                Kentucky law, as set forth in KRS 427.060, reprinted below for convenience. If you believe
                you are entitled to assert an exemption, see'k legal advice.

                                                               PAGE 1 OF2



  Printed on: 9/30/2019 2:10 PM Printed By: DOCRET




                                                                                                                              GOVERNMENT
                                                                                                                                EXHIBIT
                                                                                                                                  E
Case 4:19-cv-00171-JHM Document 1-5 Filed 11/26/19 Page 2 of 2 PageID #: 20




                                                                                                                        DAVIESS COUNTY
                                                                                                                     MC259                    PG371


                       427.060 Homestead and burlal plot exempt.Ions; exceptions In addition to any
                       exemption of personal property, an Individual debtor's aggregate Interest, not to
                       exceed $5,000 In value, In real or personal property that such debtor or a
                       dependent of such debtor uses as a permanent residence In this state, or In a
                       burial plot for such debtor or a dependent of such debtor Is exempt from ·Sale ·
                       under execution, attachment or Judgment, except to foreclose a mortgage given
                       by the owner of a homestead or for purchase money due thereon. This exemption
                       shall not apply If the debt or llablllly existed prior to the purchase of the property
                       or the erection of the Improvements thereon .                .·                     ·

                       TO THE DAVIESS COUNTY COURT CLERK

                       Pursuantto KRS 426.720(2), youshall lmmedlatelyenferthis Notice of Judgment Lien
               In the records of your office, to act as a lien upon all real estate In your County In which the
               above JUDGMENT DEBTORS have any ownership Interest. You shall note your entry upon
               the original of this Notice, and return a copy thereof to the attorney for the Judgment Creditor
               whose name and address is shown below.

                THIS FILING QF THIS NOTICE IN THE DAVIESS COUNTY COURT CLERK'S OFFICE
                ACTS AS A LIEN UPON ALL REAL ESTATE- IN THAT COUNTY, IN WHICH THE
               .JUDGMENT DEBTOR HAS ANY OWNERSHIP INTEREST.

                                                      CERTIFICA"fE OF MAILING
                      The undersigned preparer as counsel.for the judgment creditor hereby certifies that
               a copy of the foregoing Notice of Judgment Lien was malled to the above Judgment Debtors
               and hand-delivered t.o the Daviess County Court Clerk, by regular first-class mall, postage
               pre-paid, on July 19, 2019.

                Prepared by:
                                                                                                     Duc1Ji11:11T 1111: 1&mo~
                BAMBERGER, BRANCATO & SPALDING, PSC                                                  RECORDElhJu.ly 1~,2819 03:~~:oa µ~
                111 West Second Street, P. 0. Box· 1676                                              fOH\L f ~ES:           UJ.611
                                                                                                     coutm     CLlRK I LESLiE II 11CCARTY
                Owensboro, KY 42302-1676                                                             D(PUTY CLERK : COLLEf:ll 1.mmriM
                Voice: 270/926-4545; Fax: 270/684-0064                                               COUIITY l DliVl~SS comm                          '
                                                                                                     llt)llK: ~1:e59 PMES1 .no - 371
                E-mail = fbrancato@brancatolaw.com


               By~
                        Counsel for the Judgment Creditor

                THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL
              . BE USED FOR THAT PURPOSE. THIS COMMUNICATION IS FROM A DEBT ·
                COLLECTOR.
                                                           \\llrancatasorver\Data\1 Flrm\SCB\Groeowel/, M\Cal/ectlan\Nollce • Judgment Lien· 01.wpd




                                                               PAGE20F2



  Printed on: 9/30/2019 2 :10 PM Printed By: OOCRET
                      Case 4:19-cv-00171-JHM Document 1-6 Filed 11/26/19 Page 1 of 1 PageID #: 21


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            MARY Y. ROBERTSON

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             DAVIESS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $86,280.28                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/26/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 4:19-cv-00171-JHM Document 1-7 Filed 11/26/19 Page 1 of 6 PageID #: 22




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Mary Y. Robertson, et al.


        TO:     (Name & Address of Defendant)

                MARY Y. ROBERTSON
                2824 Blueberry Lane
                Utica, KY 42376


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)

                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00171-JHM Document 1-7 Filed 11/26/19 Page 2 of 6 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 4:19-cv-00171-JHM Document 1-7 Filed 11/26/19 Page 3 of 6 PageID #: 24




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Mary Y. Robertson, et al.


        TO:     (Name & Address of Defendant)

                SKILLMAN’S AUTO SALES, LLC
                SERVE: Officer/Managing Agent
                2820 New Hartford Road
                Owensboro, KY 42303


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)

                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00171-JHM Document 1-7 Filed 11/26/19 Page 4 of 6 PageID #: 25




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 4:19-cv-00171-JHM Document 1-7 Filed 11/26/19 Page 5 of 6 PageID #: 26




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Mary Y. Robertson, et al.


        TO:     (Name & Address of Defendant)

                SKILLMAN’S AUTO SALES, LLC
                Serve: BAMBERGER, BRANCATO & SPALDING, PSC
                111 West Second Street, P.O. Box· 1676
                Owensboro, KY 42302-1676
                Attorney for Judgment Creditor


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)

                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00171-JHM Document 1-7 Filed 11/26/19 Page 6 of 6 PageID #: 27




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
